Case 5:20-cv-00188-JSM-PRL Document 15 Filed 08/19/20 Page 1 of 2 PageID 56




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

                              Case No. 5:20-cv-000188-JSM-PRL
   JANICE FITZHUGH,

              Plaintiff,

   v.

   HEALTHCARE REVENUE RECOVERY
   GROUP, LLC,

            Defendants.
   _____________________________________/
                  JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

         COME NOW, Plaintiff, Janice Fitzhugh, and Defendant, Healthcare Revenue

  Recovery Group, LLC, by and through their undersigned counsel, and would represent to the

  Court that this action has been resolved, and would request entry of an Order dismissing this

  matter with Prejudice, each party to bear their own costs and attorneys’ fees.

         Dated this 19th day of August, 2020.

   /s/ Octavio Gomez,                             /s/    Ernest H. Kohlmyer, III
   Octavio Gomez, Esquire                         Ernest H. Kohlmyer, III, Esquire
   Florida Bar No.: 0338620                       Florida Bar No.: 110108
   Morgan & Morgan, P.A.                          Shepard, Smith, Kohlmyer & Hand, P.A.
   201 N. Franklin Street, Suite 700              2300 Maitland Center Parkway, Suite 100
   Tampa, FL 33602                                Maitland, FL 32751
   Telephone: (813) 223-5505                      Telephone: (407) 622-1772
   Facsimile: (813) 983-2889                      Facsimile: (407) 622-1884
   tgomez@forthepeople.com                        SKohlmyer@shepardfirm.com
   Attorney for Plaintiff                         Attorney for Defendant
Case 5:20-cv-00188-JSM-PRL Document 15 Filed 08/19/20 Page 2 of 2 PageID 57




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

  August 19, 2020, via the Court Clerk’s CM/ECF. I further certify that a copy was furnished to

  Octavio Gomez, Esquire of Morgan & Morgan, P.A. at tgomez@forthepeople.com

  (Attorneys for Plaintiff).




                                              /s/ Ernest H. Kohlmyer, III
                                              Ernest H. Kohlmyer, III, Esquire
                                              Florida Bar No.: 110108
                                              skohlmyer@shepardfirm.com
                                              Shepard, Smith, Kohlmyer & Hand, P.A.
                                              2300 Maitland Center Parkway, Suite 100
                                              Maitland, Florida 32751
                                              Telephone (407) 622-1772
                                              Facsimile (407) 622-1884
                                              Attorneys for Defendant, HRRG
